Title: From Thomas Jefferson to Thomas Mann Randolph, 3 August 1821
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
Aug. 3. 21.
Mr Pendleton found me this morning at my mill as he past it, and delivered me your favor of the 31st explaining at the same time the importance of sending a new bond by tomorrow’s mail. this with the inclosed bond will go with tomorrow’s mail. I am to call on him tomorrow morning to accompany him to the University, and he will return and dine with us, and I have no doubt that what he will see & hear there & here will confirm him in the candor of his dispositions. the reduction of this loan by the sum of 900.D. will not sensibly affect the convenience of the University.Mr Pendleton says you will not leave Richmond till Tuesday. this will be in time for our journey, as I think it will be the last of next week before I can leave the mill contentedly. all here are well and I salute you with affection and respect.Th: Jefferson